Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. Claims 7-13 are rejected under 35 U.S.C. 101 as they are drawn to a software modules.  While the applicants appear to be attempting to claim an processor Claim 1-12, which would qualify as one of the four statutory categories of invention, the applicant's claim language does not clearly show that the processor are comprised of hardware. “processor” does not necessarily have to be a hardware processor such as a microprocessor and since the applicant Specification and Drawings provide no guidance as to what a “processor” comprises, given the broadest reasonable interpretation the term “processor” can include hardware or software or even a human being. According to the “American heritage college dictionary” the ordinary meaning of the term “processor” is “A program that translates another program into a form acceptable by the computer being used”. “[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp., * > 415 F.3d 1303, 1313 < , 75 USPQ2d 1321 > , 1326 < (Fed. Cir. 2005) (en banc). Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003)(“In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.”). It is the use of the words in the context of the written description and customarily by those skilled in the relevant art that accurately reflects both the “ordinary” and the “customary” meaning of the terms in the claims. Ferguson Beauregard/Logic Controls v. Mega Systems, 350 F.3d 1327, 1338, 69 USPQ2d 1001, 1009 (Fed. Cir. 2003) (Dictionary definitions were used to determine the ordinary and customary meaning of the words “normal” and “predetermine” to those skilled in the art. In construing claim terms, the general meanings gleaned from reference sources, such as dictionaries, must always be compared against the use of the terms in context, and the intrinsic record must always be consulted to identify which of the different possible dictionary meanings is most consistent with the use of the words by the inventor.); ACTV, Inc. v. The Walt Disney Company, 346 F.3d 1082, 1092, 68 USPQ2d 1516, 1524 (Fed. Cir. 2003). Hence, it does not appear that the claims 1-12 reciting processor with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,710,401. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,558,588. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,055,236. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matthews et al hereafter Matthews (US patent app. Pub. 20110085657) in view of Lange et al hereafter Lange (US patent app. Pub. 20090222675).      
5.	As per claims 1, 13, and 19, Matthews discloses a processor, a method, a system, and an article of manufacture comprising: a decode unit to decode an instruction, the instruction to indicate a page of a protected container memory, and to indicate a storage location outside of the protected container memory; and an execution unit coupled with the decode unit, the execution unit, in response to the instruction, to: ensure that no writable permissions for the page of the protected container memory while the page of the protected container memory has a write protected state (paragraphs, 2, 20, 21, 29, and 66; wherein it emphasizes that no write permission page of container memory are cashed while the page of the memory has a write protected state); encrypt a copy of the page of the protected container memory; store the encrypted copy of the page to the indicated storage location outside of the protected container memory, after it has been ensured that there are no writable references to the page of the protected container memory; and leave the page of the protected container memory in the write protected state, which is also to be valid and readable, after the encrypted copy of the page has been stored to the indicated storage location outside of the protected container memory (paragraphs, 24, 37, 38, 41, 46, and 50; encrypt and store a copy of the page outside of the memory container after all the memory page has been protected and making sure that those are valid and readable). Although, Matthews discloses ensure that no writable permissions for the page of the protected container memory while the page of the protected container memory has a write protected state. He does not expressly mention protected container memory are cached in the processor. However, in the same field of endeavor, Lange also discloses protected container memory are cached in the processor. (paragraphs, 4, 17, 19, 25, 29, 30, 39). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Lange’s teachings of provide the memory page as protected after confirming that no write instruction left with the teachings of Matthews, for the purpose of effectively protecting the memory form any intrusion. 
6.	As per claims 2, Matthews discloses the processor, wherein the decode unit is to decode the instruction which is to indicate the page of the protected container memory that is already to have the write protected state (paragraphs, 17, 29, 39). 
7.	As per claims 3, Matthews discloses the processor, wherein the execution unit, in response to the instruction, is to write protect the indicated page of the protected container memory (paragraphs: 21, 24, 29).
8.	As per claim 4, Matthews discloses the processor, wherein the decode unit is to decode the instruction which is to indicate the page of the protected container memory, which is to be in a processor reserved memory, and the instruction is to indicate the storage location which is to be outside of the processor reserved memory (paragraphs, 20, 30, 36).  
9.	As per claim 5, Matthews discloses the processor wherein the execution unit, in response to the instruction, is to ensure that there are no writeable permissions for the page by ensuring that all translations for the page of the protected container memory have been flushed from all translation lookaside buffers of the processor (paragraphs, 20, 30, 36).
10.	As per claims 6, Matthews discloses the processor, wherein the execution unit, in response to the instruction, is to store a version of the page having the write protected state in the protected container memory (paragraphs, 22, 32, 37). 
11.	As per claims 7, Matthews discloses the processor wherein the execution unit, in response to the instruction, is to determine that a migration capable key structure, which is to have one or more migration capable cryptographic keys, has control over the page of the protected container memory prior to the encrypted copy of the page being stored to the indicated storage location (paragraphs, 22, 32, 37).
12.	As per claim 8, Matthews discloses the processor, wherein the decode unit is to decode the instruction which is to indicate a page metadata structure, and wherein the execution unit, in response to the instruction, is to store metadata corresponding to the indicated page in the page metadata structure, wherein the metadata is to include a plurality of a page type, a modification status, a read permission status, a write permission status, and an execution permission status, all corresponding to the indicated page, in the page metadata structure (paragraphs, 18, 23, 33).
13.	As per claims 9, Matthews discloses the processor, wherein the decode unit is to decode the instruction which is to indicate the page of the protected container memory which is to be an enclave page in an enclave page cache (paragraphs: 22, 33, 37).  
14.	As per claims 10, Matthews discloses the processor wherein the decode unit is to decode the instruction which is to have an implicit general-purpose register that is to have an indication of the page of the protected container memory (paragraphs: 19, 27, 32)  
15.	As per claims 11, Matthews discloses the processor wherein the decode unit is to decode the instruction which is to be a privileged-level instruction (paragraphs, 21, 24, 34).
16.	As per claim 12, Matthews discloses the processor, wherein a branch prediction unit to predict branches; an instruction prefetch unit coupled with the branch prediction unit, the instruction prefetch unit to prefetch instructions including the instruction; a level 1 (L1) instruction cache coupled with the instruction prefetch unit, the L1 instruction cache to store instructions; an Li data cache to store data; a level 2 (L2) cache to store data and instructions; an instruction fetch unit coupled with the decode unit, the Li instruction cache, and the L2 cache, to fetch the instruction from one of the Li instruction cache and the L2 cache, and to provide the instruction to the decode unit; a register rename unit to rename registers; a scheduler to schedule one or more operations that have been decoded from the instruction for execution; and a commit unit to commit execution results of the instruction (paragraphs, 25, 27, 47).
17.	As per claims 14, Matthews discloses the method, further comprising reading the write protected page after said storing the encrypted copy of the page to the storage location (paragraphs: 22, 32, 40) 
18.	As per claims 15, Matthews discloses the method wherein said write protecting the page comprises configuring a write protection indication in a protected container page metadata structure to indicate that the page is write protected, wherein the protected container page metadata structure stores security metadata for the write protected page (paragraphs, 20, 36, 47).
19.	As per claims 16, Matthews discloses the method wherein said configuring the write protection indication in the protected container page metadata structure comprises setting a write protect bit in an enclave page cache map (paragraphs: 34, 42, 43) 
20.	As per claims 17, Matthews discloses the method further comprising: detecting an attempted write to the write protected page of the protected container memory; write unprotecting the page of the protected container memory; and invalidating the encrypted copy of the page stored in the storage location that is outside of the protected container memory (paragraphs, 23, 34, 37).
21.	As per claim 18, Matthews discloses the method said write protecting is performed in response to performing a first of the machine instructions, and wherein said encrypting, said ensuring, said storing, and said leaving are performed in response to performing a second of the machine instructions (paragraphs, 18, 29, 33).
22.	As per claim 20, Matthews discloses the system, wherein the processor is to receive the instruction which is to indicate the page of the protected container memory that is already to have the write protected state (paragraphs, 22, 33, 37).

Citation of References
23. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
FULTHEIM et al (US pat. app. Pub. 20140089923): discusses an improved cluster-based collection of computers (nodes) is realized using conventional computer hardware. Software is provided that enables at least one virtual machine to be presented to guest operating systems, wherein each node participating with the virtual machine has its own emulator or virtual machine monitor. VM memory coherency and I/O coherency are provided by hooks, which result in the manipulation of internal processor structures. A private network provides communication among the nodes.  
SALLAM (US pat. 8285958): elaborates that provided for copying a modified page table entry to a translation look aside buffer. In use, a page table entry corresponding to an original page associated with original code is identified. In addition, a page mapping in a translation look aside buffer is invalidated by calling a processor instruction that invalidates the page mapping. Further, the page table entry is modified to correspond to a different page associated with different code. Still yet, an instruction of the different code is accessed for prompting a processor to copy the modified page table entry to the translation look aside buffer. Moreover, the modified page table entry is restored to correspond to the original page associated with the original code.  
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436